ICJ_135_PulpMills_ARG_URY_2006-07-13_ORD_01_NA_03_FR.txt. 142




      OPINION INDIVIDUELLE DE M. LE JUGE BENNOUNA



   Relations entre l’instance principale et la demande en indication de mesures
conservatoires — Sauvegarde des droits et maintien du statu quo — Violation
des droits et risque de dommage irréparable — Accord des Parties sur l’examen
par la Cour prima facie de l’existence des droits en cause — Circonstances auto-
risant la Cour à se prononcer prima facie sur l’existence des droits en cause —
La Cour a éludé la discussion sur les droits.

   1. Si j’ai voté en faveur du dispositif de l’ordonnance rendue par la
Cour, je ne peux pas me rallier, cependant, à l’enchaînement du raison-
nement qui a permis d’y parvenir. Je regrette en particulier que la Cour
n’ait pas saisi l’occasion qui lui était offerte, dans cette affaire, pour cla-
rifier les relations entre l’instance principale, dont elle était saisie, et la
demande en indication de mesures conservatoires.
   Que cette relation soit inévitable, ceci a été clairement affirmé par la
Cour dans l’affaire du Personnel diplomatique et consulaire des Etats-
Unis à Téhéran :
      « considérant en outre qu’une demande en indication de mesures
      conservatoires a nécessairement, par sa nature même, un lien avec la
      substance de l’affaire puisque, comme l’article 41 l’indique expressé-
      ment, son objet est de protéger le droit de chacun ; et qu’en la pré-
      sente espèce le but de la demande des Etats-Unis ne paraît pas être
      d’obtenir un jugement provisionnel ou définitif, sur le fond des récla-
      mations mais de protéger pendente lite la substance des droits invo-
      qués » (Personnel diplomatique et consulaire des Etats-Unis à Téhé-
      ran (Etats-Unis c. Iran), mesures conservatoires, ordonnance du
      15 décembre 1979, C.I.J. Recueil 1979, p. 16, par. 28).
   2. La jurisprudence a précisé que cette protection des droits de chacun
se faisait au travers de mesures conservatoires adoptées en urgence et des-
tinées à empêcher qu’un dommage irréparable ne vienne annihiler les
droits en cause qui ont été bafoués. Il s’agit certes de maintenir le statu
quo et de faire en sorte qu’on n’assiste pas, selon la terminologie de la
Cour, à « l’aggravation ou à l’extension du différend ». Encore faut-il se
demander s’il s’agit du maintien du statu quo au moment de la saisine de
la Cour ou de la restauration de celui qui existait avant l’action préten-
dument illégale du défendeur 1.
   1 Même dans ce cas, l’objet de la mesure provisoire demeure la sauvegarde du droit qui

est l’objet du litige devant la Cour, car, à ce stade, il n’est pas question de réparer le dom-
mage. Ainsi que l’avait souligné E. Dumbauld : « interim protection looks to the future »
(Interim Measures of Protection in International Controversies, 1932, p. 164).

33

143            USINES DE PÂTE À PAPIER (OP. IND. BENNOUNA)


   3. Dans ce dernier cas, la violation des droits protégés porte en elle-
même le risque d’un dommage irréparable et la Cour peut décider à titre
provisoire, comme elle l’a fait dans l’affaire du Personnel diplomatique et
consulaire des Etats-Unis à Téhéran, précitée, de mesures conservatoires
de la situation existant avant l’action prétendument illégale. C’est ainsi
que la Cour s’est prononcée prima facie en faveur de l’existence des droits
invoqués dont la violation représente par elle-même un dommage irrépa-
rable. En d’autres termes, les droits invoqués par les Etats-Unis dans
l’affaire du Personnel diplomatique et consulaire des Etats-Unis à Téhé-
ran sont présumés et la Cour pouvait d’autant plus aisément parvenir à
cette conclusion prima facie que l’Iran ne s’est pas présenté devant elle et
n’a pas eu l’occasion de contester réellement les droits en question. Il est
plus simple, en effet, pour la Cour, en application de l’article 53 du Sta-
tut, d’adjuger à la partie demanderesse ses conclusions, notamment quant
à la présomption en faveur des droits invoqués.
   4. De même, la Cour peut éviter de s’engager dans la discussion sur
l’existence prima facie des droits à protéger, lorsque ce n’est pas leur exis-
tence même qui est en cause mais leur portée.
   Ainsi dans l’affaire du Passage par le Grand-Belt :

      « la Cour observe qu’il n’est pas contesté qu’il existe, pour la Fin-
      lande, un droit de passage par le Grand-Belt, le différend qui oppose
      les Parties ayant trait à la nature et à l’étendue de ce droit, et notam-
      ment à son applicabilité à certains navires de forage et plates-formes
      pétrolières » (Passage par le Grand-Belt (Finlande c. Danemark),
      mesures conservatoires, ordonnance du 29 juillet 1991, C.I.J. Recueil
      1991, p. 17, par. 22).

   D’autre part, dans l’affaire des Essais nucléaires, les juges se sont divi-
sés sur la situation juridique existante qui doit être préservée pendente
lite, notamment sur le contenu du droit de procéder à des essais nu-
cléaires (Essais nucléaires (Nouvelle-Zélande c. France), mesures conser-
vatoires, ordonnance du 22 juin 1973, C.I.J. Recueil 1973, p. 135 ; voir
notamment les opinions dissidentes des juges Forster et Petrén).
   Le problème qui nous concerne dans la requête en mesures conserva-
toires introduite par l’Argentine contre l’Uruguay est plus complexe,
puisque les deux Parties ont engagé un véritable débat devant la Cour sur
l’existence même du droit invoqué par l’Argentine à ce que l’autorisation
de construire les usines de pâte à papier ne soit donnée, ni que le lance-
ment des travaux ne soit effectué, sans l’accord préalable des deux pays.
   5. La Cour ne devait-elle pas saisir cette occasion et se demander si,
dans certaines circonstances, elle n’est pas tenue d’examiner prima facie
l’existence du droit en cause ? D’autant plus que cette question a divisé
jusqu’à présent les juges et la doctrine (voir l’opinion individuelle du juge
Shahabuddeen jointe à l’ordonnance précitée de la Cour du 29 juillet
1991 dans l’affaire du Passage par le Grand-Belt (Finlande c. Dane-
mark), C.I.J. Recueil 1991, notamment p. 29 et suiv.).

34

144            USINES DE PÂTE À PAPIER (OP. IND. BENNOUNA)


   6. Je pense que la Cour pouvait s’engager dans cette voie, en prenant
toutes les précautions indispensables pour ne pas être taxée d’avoir, ce
faisant, préjugé du fond de l’affaire. L’Argentine, au demeurant, n’a pas
demandé à la Cour de décider définitivement sur une partie de ses deman-
des ; elle lui a proposé seulement de geler la situation en attendant l’arrêt
au fond (dans l’affaire de l’Usine de Chorzów, la Cour a considéré que
      « la demande du Gouvernement allemand ne peut être considérée
      comme visant l’indication des mesures conservatoires, mais comme
      tendant à obtenir un jugement provisionnel adjugeant une partie des
      conclusions de la susdite requête » (ordonnance du 21 novembre
      1927, C.P.J.I. série A no 12, p. 10)).
   7. D’ailleurs les Parties elles-mêmes étaient d’accord pour que la Cour
se prononçât prima facie sur l’existence du droit revendiqué, à savoir le
droit à ce que les ouvrages ne soient pas construits sans leur accord com-
mun préalable, droit dit procédural. En effet, l’Argentine a tout d’abord
énuméré, parmi les droits qu’elle cherche à sauvegarder, dans sa demande
du 4 mai 2006 en indication de mesures conservatoires :
      « le droit à ce que l’Uruguay n’autorise ni n’entreprenne la construc-
      tion d’ouvrages susceptibles de causer des préjudices sensibles au
      fleuve Uruguay — bien juridique dont l’intégrité doit être préser-
      vée — ou à l’Argentine ».
   8. La question de savoir qui, en dernière analyse, autorise cette cons-
truction, en cas de divergences entre les Parties sur les « préjudices sen-
sibles », restait cependant posée.
   Dans ses plaidoiries, l’Argentine devait préciser son interprétation du
statut :
         « [S]i l’Argentine a fait des objections à un projet soumis à ces
      conditions énoncées par le statut — comme elle l’a fait en l’espèce à
      de multiples reprises — l’Uruguay ne peut construire aucun
      ouvrage... L’Argentine a un droit indéniable à ce qu’il soit interdit à
      l’Uruguay de réaliser tout ouvrage. L’article 9 [du statut] établit une
      obligation de « non construction ». C’est aussi simple que cela. »
      (CR 2006/46, p. 31, par. 12 (Sands).)
   9. En quelque sorte, l’Argentine estime que si les Parties divergent sur
le point de savoir si un projet est susceptible de causer des préjudices sen-
sibles au fleuve Uruguay, il s’ensuit une obligation pour l’Uruguay de ne
pas l’autoriser et un droit pour l’Argentine qu’il ne le soit pas. Celle-ci en
conclut que
      « la poursuite de la construction ... cause un préjudice irréparable
      non seulement aux droits de l’Argentine mais également ... au bon
      fonctionnement de la Cour qui joue un rôle très important dans le
      système établi par le statut » (CR 2006/46, p. 32, par. 14 (Sands)).


35

145            USINES DE PÂTE À PAPIER (OP. IND. BENNOUNA)


  10. L’Uruguay, de son côté, admet que là se situe le centre du débat
entre les Parties sur l’indication des mesures conservatoires :
         « Le débat de ces derniers jours a été clarificateur parce qu’il a mis
      à nu le vrai objet, ou plutôt le cœur même du différend qui oppose
      les parties. Le cœur du différend est justement représenté par la ques-
      tion de savoir si, oui ou non, un droit de veto subsiste d’après le sta-
      tut qui nous intéresse : tout se résume en fin de compte à cela.
         Or il va de soi qu’un tel différend fondamental ne saurait être
      tranché par la Cour à ce stade de la procédure. Il n’en reste pas
      moins que votre Cour est bien obligée d’en connaître sommairement
      maintenant parce que — il faut le dire — elle ne pourrait pas accor-
      der les mesures conservatoires demandées qu’à condition de recon-
      naître, tout au moins prima facie, que le statut confère effectivement
      aux parties un droit de veto. Si par contre la Cour devait constater
      qu’il y a des raisons sérieuses pour en douter, alors l’octroi des me-
      sures conservatoires ne se justifierait pas... » (CR 2006/49, p. 19-20,
      par. 8-9 (Condorelli).)
   11. Dans ces conditions, la Cour devait se poser la question de l’exis-
tence de ce droit prima facie. Il est vrai cependant qu’il n’est pas appro-
prié de la trancher, même prima facie, lorsque le doute subsiste, du fait de
la complexité, de l’ambiguïté, ou du silence éventuels des documents en
cause (en particulier le statut de 1975 du fleuve Uruguay) qui ne permet-
traient pas d’arbitrer à ce stade entre les interprétations divergentes des
Parties. Dans cette hypothèse, le renvoi de toute la discussion à la phase
du fond s’imposerait. Et c’est précisément la situation dans laquelle la
Cour s’est trouvée face à la demande de l’Argentine de se voir reconnaître
un droit à ce que les travaux soient autorisés d’un commun accord. Une
fois l’appréciation faite des droits en présence, le risque d’un préjudice
irréparable et l’indication ou non de mesures conservatoires devraient en
découler. Il manque donc, à notre sens, un chaînon dans le raisonnement
de la Cour, celui relatif à l’existence ou non prima facie du droit invoqué.

   12. En effet, ce chaînon du raisonnement est important, comme l’ont
perçu les Parties elles-mêmes, puisqu’il détermine la réponse qui sera
apportée à la demande en indication de mesures conservatoires, tout au
moins dans la partie relative à la suspension des travaux. S’il est établi
prima facie que l’Uruguay ne peut les entreprendre sans que l’Argentine
y ait consenti, alors il convient d’urgence de préserver ce droit de l’Argen-
tine par le retrait des autorisations qui ont été données et le gel de la
situation sur le terrain. Par contre, si de prime abord, le statut de 1975,
interprété correctement, selon les méthodes admises en la matière, et
d’éventuels accords subséquents, ne permettent pas de répondre positive-
ment à la question, alors le débat sera reporté à la discussion au fond de
l’affaire.
   13. La Cour a choisi d’éluder cette discussion (alors que les deux
Parties s’y étaient engagées), en se contentant d’affirmer que même si le

36

146              USINES DE PÂTE À PAPIER (OP. IND. BENNOUNA)


droit invoqué par l’Argentine avait été violé, cela ne signifie pas qu’il ne
sera pas toujours possible d’y remédier au stade du fond (paragraphes 70
et 71 de l’ordonnance), autrement dit, il ne s’agirait pas d’un préjudice
irréparable. Mais ce n’est là qu’une pétition de principe de la Cour, car si
la fonction des mesures conservatoires est de préserver les droits en pré-
sence, la Cour devrait veiller à ce que ceux-ci ne soient pas purement et
simplement annihilés. Or que devient le droit éventuel de l’Argentine de
consentir aux travaux si ceux-ci, une fois autorisés sans son accord, pou-
vaient se poursuivre jusqu’à leur terme, alors que la Cour était saisie 2 ? Le
droit aurait bel et bien disparu et on ne voit pas quelle mesure de répara-
tion pourrait le ressusciter. Certes, la construction de ces usines colossales
de pâte à papier n’est pas un « fait accompli », comme l’a souligné la
Cour, mais que sait-on des effets qu’elle pourrait avoir à court et à
moyen terme sur le site considéré, promis à une vocation touristique du
côté argentin ?
   14. La Cour n’a pas osé lever le voile qui, dans sa jurisprudence,
recouvre pudiquement les droits en cause à cette phase de la procédure.
On peut estimer qu’elle le fait implicitement, sans le dire ; mais, comme en
toutes choses, sa fonction ne pourrait que gagner à être expressément cla-
rifiée.
   15. Est-ce que cela signifie qu’il y a un risque d’un glissement du débat
à ce niveau vers des questions qui devraient être traitées au stade du
fond ? Je ne le pense pas. Les Parties n’ont-elles pas dans cette affaire
débattu du droit en litige et demandé à la Cour de se prononcer à son
sujet prima facie, tout en restant dans les limites du temps qui leur était
imparti et sans jamais aborder réellement le fond ? Et encore une fois, il
s’agit d’une question de dosage, de degré dans le traitement des pro-
blèmes et non de leur nature, tant il est vrai qu’on ne peut séparer tota-
lement l’instance en indication de mesures conservatoires de l’instance au
fond, les droits en cause formant le lien indissoluble entre elles. La diffé-
rence est que d’un côté on veut les préserver à titre provisoire et que, de
l’autre, on vise le règlement définitif des différends nés à leur sujet.

  16. C’est pour cela que je regrette cette occasion manquée par la Cour
de clarifier cet aspect des mesures conservatoires. Il n’en demeure pas
moins qu’ayant considéré que les éléments mis à la disposition de la Cour
ne lui permettaient pas de se prononcer, prima facie, au sujet du droit
invoqué par l’Argentine et, partageant le reste du raisonnement de la
Cour, j’ai voté en faveur de l’ordonnance.

                                                (Signé) Mohamed BENNOUNA.


   2 Karin Oellers-Frahm a souligné, dans son commentaire de l’article 41 du Statut :

« what is to be preserved is the subject-matter of the right, the factual use of the right
which would be impossible if the subject-matter were irreparably destroyed » (The Statute
of the International Court of Justice, dir. publ. A. Zimmermann et al., 2006, p. 931).

37

